FILED
                             NOT FOR PUBLICATION                            JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JENNY JOHANA PONCE ARCHAGA,                      No. 08-73160

               Petitioner,                       Agency No. A075-610-768

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Jenny Johana Ponce Archaga, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      The BIA acted within its broad discretion in determining that Ponce

Archaga’s evidence of hardship was insufficient to warrant reopening. See Singh

v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law.”).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Mejia-

Hernandez v. Holder, 633 F.3d 818, 824 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                      08-73160